Argued February 12, 1929.
This is an appeal from the continuance of a preliminary injunction; such an order is not appealable: Holden v. Llewellyn, 262 Pa. 400, 403. Moreover, appellant did not comply with Rule 58 of our court as to obtaining a memorandum opinion from the court below stating reasons for the rulings complained of, which rule expressly provides that a failure to comply with it "may be considered as a waiver of all objections to the rulings, order, judgment or decree in question"; and this case impresses us as one to which the rule should be applied. Finally, if, despite the fact that the "judgment" shown by the printed record is the order continuing the injunction, we treat the appeal as from the granting of a preliminary injunction, then, on such an appeal, we look only to see if reasonable grounds exist for the order in question (Commonwealth v. Katz,281 Pa. 287); and, in the present instance, we are not convinced to the contrary.
Order appealed from is affirmed at the cost of the appellant.